Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner's amendment was given by Applicants’ Representative Ms. Lydia Nguyen on October 13, 2021 via telephone correspondence to indicate the cancellation of withdrawn claims 5-16 and 19-20. 
Claims 5-16 and 19-20 are hereby cancelled and only claims 21, 22 and 24-26 are allowed. 
Reasons for Allowance

Claims 21, 22 and 24-26 are Allowed over the prior arts of record.
4.	Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below: 
Regarding Claim 21:
An optical transmission device that transmits wavelength multiplexed light to a transmission line, the optical transmission device comprising: 6PATENTFujitsu Ref. No.: 17-01849 App. Ser. No.: 16/147,961 a first wavelength multiplexer configured to multiplex a plurality of optical signals in a first wavelength band to generate first wavelength multiplexed light; a second wavelength multiplexer configured to multiplex a plurality of optical wherein a difference between a frequency of the first pump light and a frequency of the second pump light is equal to a frequency bandwidth of the second wavelength multiplexed light input to the wavelength converter.
Regarding Claim 24:
An optical transmission device that receives wavelength multiplexed light via a transmission line, the optical transmission device comprising: a first wavelength splitter configured to extract first wavelength multiplexed light in a first wavelength band and second wavelength multiplexed light in a first polarization in a second wavelength band from the received wavelength multiplexed light; 7PATENTFujitsu Ref. No.: 17-01849 App. Ser. No.: 16/147,961 a wavelength converter configured to convert a wavelength of the second wavelength multiplexed light from the second wavelength band into the first wavelength band by a cross phase modulation among the second wavelength multiplexed light, first pump light in a second polarization, and second pump light in the second polarization, the second polarization being orthogonal to the first polarization, and a wavelength of the second pump light being different from a wavelength of the first pump light; and a second wavelength splitter configured wherein a difference between a frequency of the first pump light and a frequency of the second pump light is equal to a frequency bandwidth of the second wavelength multiplexed light input to the wavelength converter.
Regarding Claim 25:
An optical transmission method that transmits wavelength multiplexed light, the optical transmission method comprising: multiplexing a plurality of optical signals in a first wavelength band to generate first wavelength multiplexed light; multiplexing a plurality of optical signals in the first wavelength band to generate second wavelength multiplexed light in a first polarization; converting a wavelength of the second wavelength multiplexed light from the first wavelength band into a second wavelength band by a cross phase modulation among the second wavelength multiplexed light, first pump light in a second polarization, and second pump light in the second polarization, the second polarization being orthogonal to the first polarization, and a wavelength of the second pump light being different from a wavelength of the first pump light; and multiplexing the second wavelength multiplexed light whose wavelength has been converted and the first wavelength multiplexed light, wherein a difference between a frequency of the first pump light and a frequency of the second pump light is equal to a frequency bandwidth of the second wavelength multiplexed light input to the wavelength converter.
Regarding Claim 26:
An optical transmission method comprising: receiving wavelength multiplexed light via a transmission line; extracting first wavelength multiplexed light in a first wavelength band and second wavelength multiplexed light in a first polarization in a second wavelength band from the received wavelength multiplexed light; converting a wavelength of the second wavelength multiplexed light from the second wavelength band into the first wavelength band by a cross phase modulation among the second wavelength multiplexed light, first pump light in a second polarization, and second pump light in the second polarization, the second polarization being orthogonal to the first polarization, and a wavelength of the second pump light being different from a wavelength of the first pump light; splitting, into a plurality of optical signals, the second wavelength multiplexed light whose wavelength has been converted into the first wavelength band; and splitting the first wavelength multiplexed light into a plurality of optical signals, wherein a difference between a frequency of the first pump light and a frequency of the second pump light is equal to a frequency bandwidth of the second wavelength multiplexed light input to the wavelength converter.
Regarding Claims 21 and 25:  Prior arts Jander (US 8731402) in view of Matsushita (US 2002/0163689) in further view of McKinstrie (US 2008/0130097) teaches the following limitations of claims 21 and 25: an optical transmission device that transmits wavelength multiplexed light wherein the device comprises a first wavelength multiplexer to multiplex signals a first wavelength band to generate a first wavelength multiplexed light, a second wavelength multiplexer configured to multiplex a plurality of optical signal in the first wavelength band to generate second wavelength multiplexed light in a first polarization, a wavelength converter configured to convert a wavelength of the second multiplexed light from the first band into a second band by cross phase modulation among the second multiplexed light, first pump light in a second polarization, a second pump light in the second polarization, the second polarization being orthogonal to the first polarization and the second pump light wavelength being different from a wavelength of the first pump light and a third multiplexer configured to multiplex the second multiplexed light whose wavelength has been converted where a difference between a frequency of the first pump light and a frequency of the second pump light is greater than a frequency bandwidth of the second wavelength multiplexed light (the detailed rejection is stated within office action dated 4/12/2021) within claims 21 and 25. Especially, Matsushita (US 2002/0163689) teaches that the difference between a frequency of the first pump light and a frequency of the second pump light is greater than a frequency bandwidth of the second wavelength multiplexed light (Fig. 6 shows that the difference between wp2 and wp1 is greater than the bandwidth of the WDM signal light input (left of the axis w0); paragraph [0009], lines 9-21, In another embodiment, a method comprises four-wave mixing, in a conversion medium…frequencies for the first and second pump light waves may be selected such that (1) the optical signal channel frequencies lie between the first pump light wave frequency and an average frequency of the two pump light wave frequencies and (2) the frequency difference between the first and second pump frequencies is at least about four time the frequency span of the optical signal channels i.e. the frequency difference of the pump lights is greater than the frequency bandwidth of the input light; this is also shown in paragraph [0100]). The combination of these references don’t explicitly teach the limitations “a difference between a frequency of the first pump light and a frequency of the second pump light is equal to a frequency bandwidth of the second wavelength multiplexed light”. 

Regarding Claims 24 and 26:  Prior arts Kakui (US 2004/0141229) in view of Matsushita (US 2002/0163689) in further view of McKinstrie (US 2008/0130097) teaches the following limitations of claims 24 and 26: an optical transmission device that receives wavelength multiplexed light wherein the device comprises a first wavelength splitter to extract first wavelength multiplexed light in a first wavelength band and second wavelength multiplexed light in a first polarization in a second wavelength band, a wavelength converter configured to convert a wavelength of the second multiplexed light from the second band into the first band by cross phase modulation among the second multiplexed light, first pump light in a second polarization, a second pump light in the second polarization, the second polarization being orthogonal to the first polarization and the second pump light wavelength being different from a wavelength of the first pump light, a second wavelength splitter configured to split into a plurality of optical signals, the second multiplexed light whose wavelength has been converted and a third wavelength splitter configured to split the first wavelength multiplexed light into a plurality of optical signals where a difference between a frequency of the first pump light and a frequency of the second pump light is greater than a frequency bandwidth of the second wavelength multiplexed light (the detailed rejection is stated within office action dated 4/12/2021) within claims 24 and 26. Especially, Matsushita (US 2002/0163689) teaches that the difference between a frequency of the first pump light and a frequency of the second pump light is greater than a frequency bandwidth of the second wavelength multiplexed light (Fig. 6 shows that the difference between wp2 and wp1 is greater than the bandwidth of the WDM signal light input (left of the axis w0); paragraph [0009], lines 9-21, In another embodiment, a method comprises four-wave mixing, in a conversion medium…frequencies for the first and second pump light waves may be selected such that (1) the optical signal channel frequencies lie between the first pump light wave frequency and an average frequency of the two pump light wave frequencies and (2) the frequency difference between the first and second pump frequencies is at least about four time the frequency span of the optical signal channels i.e. the frequency difference of the pump lights is greater than the frequency bandwidth of the input light; this is also shown in paragraph [0100]). The combination of these references don’t explicitly teach the limitations “a difference between a frequency of the first pump light and a frequency of the second pump light is equal to a frequency bandwidth of the second wavelength multiplexed light”. 

5.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Watanabe (US 2009/0290882) teaches an optical signal processing device/wavelength conversion device based on interaction between input pump light, input signal light and a nonlinear optical medium as shown in Figs. 2A and 2B.
McKinstrie (US 2007/0139762) teaches a four wave mixing system wherein the pump lights have orthogonal polarization with respect to each other as shown in Fig. 7.
Melloni (US 2006/0092500) teaches a four wave mixing optical converter device as shown in Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        /DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637